Citation Nr: 1524017	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold weather injuries to the feet.

3.  Entitlement to a disability rating for lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening in excess of 10 percent prior to July 31, 2014 and in excess of 20 percent beginning July 31, 2014.

4.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.

5.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2012, the RO granted entitlement to service connection for lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening at a 10 percent disability rating, for left lower extremity radiculopathy at a 20 percent disability rating, and for right lower extremity radiculopathy at a 10 percent disability rating, all effective as of the date of claim, or October 28, 2011.

In an August 2013 rating decision, the RO denied entitlement to service connection for PTSD and for residuals of cold weather injuries of the feet.

In an August 2014 rating decision, the RO increased the disability rating for the Veteran's lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening to 20 percent, as of July 31, 2014.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.') A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim). The Veteran initially filed a claim of service connection for PTSD.  However, as the evidence reflects that he has also been found to have depression, the Board has re-characterized the issue as indicated on the title page, in order to ensure full development of his claim.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and entitlement to service connection for residuals of cold weather injuries to the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Prior to July 31, 2014, lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  Beginning July 31, 2014, lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening has not been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  Left lower extremity radiculopathy has been manifested by moderate incomplete paralysis of the sciatic nerve.

4.  Right lower extremity radiculopathy has been manifested by moderate mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to July 31, 2014, the criteria for an initial evaluation in excess of 10 percent were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).


2.  Beginning July 31, 2014, the criteria for an initial evaluation in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from appeals of initial evaluations following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations in January 2012 and July 2014.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).
	
Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Evaluation of initial ratings - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evaluation of Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability is rated under 5242, pertaining to degenerative arthritis of the spine. Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2014).



The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Prior to July 31, 2014

For the period prior to July 31, 2014, the Veteran's service-connected lumbar spine disability was rated at a 10 percent evaluation.

The Veteran was provided with a VA examination in January 2012.  The Veteran reported that he had flare-ups associated with heavy lifting, lifting from ground level, and twisting his spine while lifting or carrying weights. Prolonged sitting was also a factor in flare-ups.  Forward flexion was to 70 degrees, with pain beginning at 50 degrees, extension was to 10 degrees, with pain beginning at 5 degrees, right lateral flexion was to 20 degrees, with no pain, left lateral flexion was to 15 degrees, with pain beginning at 10 degrees, right lateral rotation was to 30 degrees or more with no pain, and left lateral rotation was to 20 degrees with pain at 10 degrees.  With repetitive movement, the Veteran's left lateral flexion was further limited to 15 degrees; the remainder of the range of motion measurements were the same.   Functional loss was due to less movement than normal, incoordination, and pain on movement.  The Veteran had localized tenderness or pain to palpation at L5-S1, but did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner found that the Veteran had intervertebral disc syndrome, but that he did not have any incapacitating episodes over the prior 12 months.  

The Board finds that, based on the evidence of record, the Veteran's service-connected lumbar spine disability does not warrant a higher rating prior to July 31, 2014.  Forward flexion of the Veteran's lumbar spine was to 70 degrees, and combines range of motion was 165 or 160 degrees after repetitive movements.  In addition, the Veteran did not have any muscle spasms or guarding in the lumbar spine.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms, including pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the Board does not find an increase due to functional loss is warranted.  The Veteran reported that pain began during each range of motion.  Nonetheless, this pain did not limit his range of motion.  For example, the Veteran reported that pain began during forward flexion at 50 degrees; however, he was able to flex to 70 degrees.  The same was exhibited on each range of motion measurement.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 10 percent rating, for the period prior to July 31, 2014, contemplates the Veteran's symptoms to include limitation of movement, incoordination, and pain.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 
 
With regard to a rating for IVDS, the Board notes that the Veteran has not had any incapacitating episodes and, therefore, rating based on such is not warranted.


Beginning July 31, 2014

Beginning July 31, 2014, the Veteran's service-connected lumbar spine disability was rated at a 20 percent disability rating. 

The Veteran was afforded a VA examination in July 2014. The Veteran indicated that he did not have flare-ups, but reported that he had a constant ache in his lower back.  He had forward flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees, with pain at the end of the range of motion.  The Veteran did not have any additional limitation of range of motion of the thoracolumbar spine following repetitive use movements. The Veteran did not have pain or muscle spasm, or guarding his lumbar spine. Functional loss was due to less movement than normal and pain on movement.  The Veteran did not have ankylosis of the lumbar spine.  The examiner noted that the Veteran did have intervertebral disc syndrome but did not have incapacitating episodes.  The examiner found that there was no objective evidence of loss of range of motion, pain, weakness, fatigability, or incoordination during reported flare-ups of when the lumbar spine joints were used repeatedly over time.

The Board finds that, based on the evidence of record, the Veteran's service-connected lumbar spine disability does not warrant disability rating in excess of 30 percent, beginning July 31, 2014.  The Veteran's forward flexion was limited to 45 degrees, with pain only at the end of the range of motion.  He had no ankylosis in his spine.  

With regard to the Deluca provisions, the examiner noted that functional loss was due to less movement than normal and pain; however, these factors did not result in functional loss approximating the criteria for a higher disability rating.  

The examiner found that, while the Veteran had intervertebral disc disease, he did not have incapacitating episodes.  As such, a rating based on such is not warranted.

As the preponderance of evidence is against the Veteran's claim for increased disability ratings for his service-connected lumbar spine disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.
Evaluation of Radiculopathy of Lower Extremities.

The Veteran's radiculopathy of the right and left lower extremities are rated under Diagnostic Code 8520, pertaining to disability of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2014).

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
At his January 2012 VA examination, the Veteran's muscle strength was normal.  He had abnormal reflexes and sensory testing in the left lower extremity.  The examiner noted that the Veteran did not have constant pain in either lower extremity, but had mild intermittent pain in his right lower extremity, and moderate intermittent pain in his left lower extremity.  He had moderate paresthesias and numbness on the left and mild numbness in his right lower extremity.  The examiner found that he had mild radiculopathy on the right, and moderate radiculopathy on the left.  

At his July 2014 examination, the Veteran had normal muscle strength and sensory examinations.  Reflexes were abnormal in the left lower extremity.  The examiner noted that the Veteran did not have constant pain in either lower extremity, but had mild intermittent pain in his right lower extremity, and moderate intermittent pain in his left lower extremity.  He had no paresthesias or numbness on the left.  The examiner found that he had mild radiculopathy in the right and left lower extremities.  

The Board finds that the Veteran's service-connected radiculopathy of the right and left lower extremities do not warrant higher disability ratings.  

With regard to the right lower extremity, the evidence would need to show that th4e Veteran's radiculopathy was manifested by symptoms considered to be moderate in order to receive a higher disability rating.  However, at both examinations, the Veteran had mild intermittent pain and numbness.  The examination report reflects that the Veteran had mild radiculopathy in his left lower extremity.  As such, a higher disability rating is not warranted.

In terms of his left lower extremity radiculopathy, the evidence would need to show that his radiculopathy is moderately severe in order to warrant a higher disability rating.  However, he had moderate intermittent pain, paresthesias, and numbness in his left lower extremity.  The examiners found that his radiculopathy was, at worst, moderate.  As such a higher disability rating is not warranted.  

As the preponderance of evidence is against the Veteran's claim for increased disability ratings for his service-connected radiculopathy in the right and left lower extremities, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar spine disability and radiculopathy in the right and left lower extremities are manifested by signs and symptoms such as pain, incoordination, limitation of motion, numbness and paresthesias.  

With regard to his lumbar spine disability, the associated signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, General Formula.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

With regard to his radiculopathy in the right and left lower extremities, the rating criteria contemplate pain and sensory disturbances.  38 C.F.R. §§ 4.123, 4.124.  

In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability or his radiculopathy of the lower extremities, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his lumbar spine disability or his radiculopathy of the lower extremities result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  At his VA examinations, the Veteran indicated that he was employed.  He has not contended that his employment is less than gainful.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A disability rating for lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening in excess of 10 percent prior to July 31, 2014, is denied.

A disability rating for lumbar degenerative disc disease with facet degenerative joint disease and scoliosis and left leg shortening in excess of 20 percent beginning July 31, 2014, is denied.

A disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

The Veteran has contended that he had a psychiatric disorder that began during service.  VA medical records reflect that he has been diagnosed with PTSD and major depressive disorder.  With regard to his claim for entitlement to service connection for PTSD, the Veteran has indicated that he was in fear of hostile military activity while stationed in the Korean DMZ. 

The regulations governing PTSD were amended, effective July 13, 2010. 38 C.F.R. § 3.304 (f)(3). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id.  

The Veteran's service personnel records confirm that he was stationed in Korea from September 18, 1970 to October 27, 1971; however, these records do not confirm whether his unit was stationed in the Korean DMZ.  As such, on remand, the Veteran's presence in the Korean DMZ should be confirmed.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

In addition, the Veteran should be provided with a VA examination to determine whether his PTSD or depression is related to service.

The Veteran has contended that he has residuals of cold weather injuries to the feet that were incurred in service.  The Veteran is currently diagnosed with plantar fascial fibromatosis.  As the Veteran has presented lay evidence that he incurred a disorder of his feet in service and he has current diagnosis of a foot disorder, the Board finds that he should be afforded a VA examination to determine whether his current foot disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1. Ask the JSRRC to determine the location of the Veteran's units: (1) from October 3, 1970 to June 17, 1971 - HHC 2nd Battalion 23rd Infantry, 2nd  Infantry Division, and (2) from June 17, 1971 - HHC 1st  Battalion 17th Infantry, 2nd  Infantry Division to include whether the units were stationed in or near the Korean DMZ.

2.  Schedule the Veteran for an appropriate VA mental health examination with a VA psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disorder.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The VA examiner is requested to provide findings and opinions as to the following:

a) Diagnose any acquired psychiatric disorders. 

b) If the Veteran has a diagnosis of PTSD, is it at least as likely as not (i.e., a 50 percent or greater probability) that the PTSD is related to the Veteran's alleged in-service stressors of fear of hostile military or terrorist activity while stationed in Korea. 

c) If an acquired psychiatric disability other than PTSD is diagnosed, provide an opinion as to whether the acquired psychiatric disorder is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service, including the alleged in-service stressors. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for an acquired psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral foot disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disorder (to include plantar fascial fibromatosis) was caused by or is etiologically related to any incident of active duty, to include exposure to cold while stationed in Korea.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for bilateral foot disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


